RICE, J.
An information was filed against appellant, charging him with the crime of transporting intoxicating liquors from the state of Montana into Shoshone county, a prohibition district. Before the cause was called for trial appellant presented a petition to the district court setting forth that he was traveling upon a public highway in Shoshone county in a certain automobile; that one J. D. Foster, a deputy sheriff, and others, forcibly, unlawfully and without a search-warrant, or other warrant, stopped appellant, searched his automobile and seized therein certain intoxicating liquors; that the deputy sheriff “then and there and thereupon” arrested the defendant and took possession of the said liquors. The appellant prayed for an order for the destruction of the intoxicating liquor, and that the same should not be received as'evidence against him upon the trial of the cause. The petition was denied. On the trial of the cause appellant objected to the deputy sheriff testifying as to any facts discovered by his search of the automobile, and objected to the reception in evidence of any intoxicating liquors so taken.
It may be conceded that the search of the automobile and the seizure of the liquors in this case was accomplished by a trespass of the deputy sheriff, and was illegal, and that the statute under which he acted, in so far as it attempts to authorize a search and seizure without warrant, is unconstitutional and void. Nevertheless, we think the testimony of the witness and the intoxicating liquors seized were properly admitted.
Evidence otherwise competent and relevant to the issue is not rendered inadmissible by reason of its having been disclosed by an unlawful search or obtained by unlawful seizure. In 1 Greenleaf on Evidence, 15th ed., section 254 (a), it is said: '“It may be mentioned in this place that though papers *517and other subjects of evidence may have been illegally taken from the possession of the party against whom they are offered, or otherwise unlawfully obtained, there is no valid objection to their admissibility if they are pertinent to the issue. The court will not take notice how they were obtained, whether lawfully or unlawfully, nor will it form an issue to determine that question. ’ ’
The text quoted above is supported by the cases of Legatt v. Tollervey, 14 East, 302, 104 Eng. Reprint, 617; Jordan v. Lewis, 14 East, 306, 104 Eng. Reprint, 618; Commonwealth v. Dana, 2 Met. (Mass.) 329.)
The doctrine has received the approval of the courts of a majority of the states. Among the more recent authorities containing instructive discussions of the question are the following: Gindrat v. People, 138 Ill. 103, 27 N. E. 1085; State v. Fuller, 34 Mont. 12, 85 Pac. 369, 9 Ann. Cas. 648, 8 L. R. A., N. S., 762; People v. Campbell, 160 Mich. 108, 136 Am. St. 417, 125 N. W. 42, 34 L. R. A., N. S., 58; Commonwealth v. Tibbetts, 157 Mass. 519, 32 N. E. 910; Commonwealth v. Tucker, 189 Mass. 457, 76 N. E. 127, 7 L. R. A., N. S., 1056. See, also, 3 Wigmore on Evidence, sections 2250, 2264, and an exhaustive annotation following the case of State v. Turner, in 136 Am. St. 129.
The sentence imposed upon the appellant was as follows: “That said Charles Anderson be imprisoned in the county jail of Shoshone for the full period of thirty days, and that he be, and he hereby is fined in the sum of $400, and the costs of this prosecution, hereby taxed in the sum of $11.05. It is further ordered, adjudged and decreed, that in the event said defendant shall fail to pay said fine and costs he shall serve the same out in the county jail of Shoshone county at the rate of $2 for each day of twenty-four hours. ’ ’
The imposition of the conditional sentence of imprisonment, dependent upon the failure of the appellant to pay a fine of $400 and costs, is assigned as error, for the reason that the court had no such authority where the sentence imposes both imprisonment and fine, and also that in case of failure to pay the fine the imprisonment would then exceed the total im*518prisonment prescribed by law as a penalty for the offense committed.
In considering this question the following sections of the Rev. Codes are material:
“Sec. 7994. A judgment that the defendant pay a fine, or pay costs, or pay both fine and costs, may also direct that defendant be imprisoned until the fine, or costs, or both fine and costs, have been satisfied; specifying the exteht of the imprisonment, which' cannot exceed one day for every two dollars of the fine, costs, or fine and costs, as the case may be.”
“Sec. 7995. A judgment that the defendant pay a fine, pay costs, or pay fine and costs, constitutes a lien in like manner as a judgment for money in a civil action. ’ ’
“See. 8006. If the judgment is for the payment of fine, or costs, or fine and costs, only, execution may be issued thereon as on a judgment in a civil action.
“See. 8007. If the judgment is for imprisonment, or a fine and imprisonment until it be -paid, defendant must forthwith be committed to the custody of the proper officer, and by him detained until the judgment is complied with.”
By the restriction of the issuance of execution for the recovery of fines to cases of judgment for a fine, or costs, or fine and costs only, it follows that when a judgment is for fine and imprisonment until paid, or for absolute imprisonment coupled with a fine, no execution can be issued upon it.
The crime of which appellant was convicted is punishable by fine and imprisonment, not by one or the other, but by both. (Sess. Laws, 1915, chap. 11, see. 18, p. 46.) If a judgment cannot direct that the defendant stand committed after the expiration of the time of imprisonment until the fine be satisfied, the provision that he be both fined and imprisoned is rendered nugatory for the reason that the payment of the fine is left entirely to the prisoner’s volition. The legislature has failed to provide means by which a judgment, both for absolute imprisonment and the payment of fine in addition thereto, may be made effective unless the provisions of sec. 7994 are applicable thereto. The omission of the word ‘ ‘ only ’ ’ *519from this section appears significant in view of its presence in sec. 8006.
We hold, therefore, that it was the intention of the legislature that sec. 7994 should apply to judgments of absolute imprisonment, coupled with a fine, where the judgment also directs that defendant be imprisoned until the fine has been satisfied.
The provision that the maximum imprisonment shall not exceed six months applies only to the maximum sentence of absolute imprisonment. It does not limit the power of the judge to impose a fine up to the maximum amount provided by statute, nor is there any limitation upon his power to direct that the defendant be imprisoned until the fine is paid, except that the time of such imprisonment cannot exceed one day for each two dollars of the fine. These various statutes must be so construed as to give effect to all where there is no necessary conflict between them.
We find no error in the instructions complained of by appellant. The judgment is affirmed.
Budge, C. J., concurs.